Parker, J.
(concurring) — I concur upon the grounds assigned by Judge Fullerton in disposing of respondents’ first principal contention. I desire, however, to refrain from becoming committed to the view that the special assessment act of 1909 is constitutional. It seems to me that, since we conclude that respondents’ property is not being taken, it is immaterial to their rights in this cause that reliance for raising some of the funds is placed upon this act. I think the power to raise revenue by special assessment for a purpose of this nature becomes, in the light of the uniform taxation restrictions and- other provisions of the constitution, a question of such serious moment that it should not be determined here upon the very limited argument presented and the lack of necessity for such decision. I concur in the result.
Ellis, J., took no part.